NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 14a0827n.06

                                         No. 14-1067                               FILED
                                                                              Oct 31, 2014
                                                                         DEBORAH S. HUNT, Clerk
                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

TERRIE M. HEIBEL, JOSEPH T. KRYWICKI, and              )
SUSAN C. KRYWICKI,                                     )
                                                       )
       Plaintiffs-Appellants,                          )
                                                       )
v.                                                     )      ON APPEAL FROM THE
                                                       )      UNITED STATES DISTRICT
FEDERAL NATIONAL MORTGAGE                              )      COURT FOR THE WESTERN
ASSOCIATION,                                           )      DISTRICT OF MICHIGAN
                                                       )
       Defendant-Appellee,                             )
                                                              MEMORANDUM OPINION
FEDERAL HOUSING FINANCE AGENCY,

       Intervenor-Appellee.




BEFORE:       GIBBONS and KETHLEDGE, Circuit Judges; and DOW, District Judge.

       PER CURIAM.         In 2008, Terrie Heibel and Joseph Krywicki signed a note and

mortgage to purchase a house in Holland, Michigan, in which their daughter and grandchildren

could live. After default and foreclosure on the home, the foreclosing creditor assigned its

interest in the property to the Federal National Mortgage Association (“Fannie Mae”), which by

that time had been placed into conservatorship by the Federal Housing Finance Agency

(“FHFA”). Fannie Mae then brought an action to evict the daughter from the residence. In

response, Heibel, Krywicki, and their daughter initiated a separate state court action against

       
         The Honorable Robert M. Dow, Jr., United States District Judge for the Northern
District of Illinois, sitting by designation.
No. 14-1067
Heibel, et al. v. Federal National Mortgage Association

Fannie Mae and its predecessors in interest, alleging violation of their constitutional due process

rights. After defendants removed and FHFA intervened as conservator, the district court held

that Fannie Mae was not a government entity subject to such a constitutional limitation and

dismissed the due process claim. Heibel and her family ask us to review that decision, and

whether Fannie Mae is a government actor presents the sole question in this appeal.

       We have recently answered that exact question in the negative, fully cognizant of

FHFA’s conservatorship. See Rubin v. Fannie Mae, No. 13-1010, 2014 WL 4800282, at *1–2

(6th Cir. Sept. 29, 2014); Bernard v. Fed. Nat’l Mortg. Ass’n, No. 13-1477, 2014 WL 4800123,

at *4 (6th Cir. Sept. 29, 2014). We have similarly rejected arguments that Fannie Mae’s twin,

Freddie Mac, is a government actor for the purpose of constitutional claims. See Fed. Home

Loan Mortg. Corp. v. Gaines, No. 13-1249, 2014 WL 4815274, at *1–2 (6th Cir. Sept. 30, 2014);

Mik v. Fed. Home Loan Mortg. Corp., 743 F.3d 149, 168 (6th Cir. 2014). Given the full

reasoning of those cases, no more explanation is necessary here. We agree with the holding of

the district court and affirm its judgment.




                                                -2-